Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 23, 2021 has been entered. Claims 1 and 3-15 remain pending in the application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shrinath Malur on January 20, 2022.

Claim 1 is amended to recite:
A brain connectivity analysis system for analyzing connectivity between regions of a brain, comprising: 
a memory configured to have stored therein at least one program including a connectivity analysis program for analyzing the connectivity; and 
a processor configured to execute the at least one program stored in the memory to perform the steps of: 
acquiring from a storage unit measured data on a plurality of selected regions of a brain; 
	determining at least one of the plurality of regions as a seed region and calculating a plurality of connectivity features for the seed region and another region from the measured data on the plurality of regions; and 

wherein the processor is configured to further perform the step of identifying an appearance timing of a signal in each of the seed region and the other region, and calculate a transfer delay time in each region,
wherein the connectivity feature graph is generated by selecting one region of the plurality of regions as a first seed region and calculating transfer delay times between the first seed region and other regions of the plurality of regions and selecting another region of the plurality of regions as a second seed region and calculating transfer delay times between the second seed region and other regions of the plurality of regions, 
wherein the first or second seed region is estimated to be a source region with respect to the other regions that have longer delay times than the first or second seed region, respectively, and which are considered to be target regions of the first or second seed region, respectively, and 
wherein the first and second seed region is estimated to be a target region with respect to the other regions that have shorter delay times than the first or second seed region, respectively, and which are considered to be source regions of the first or second seed region, respectively.

Claim 11 is amended to recite:
In a brain connectivity analysis system for analyzing connectivity between regions of a brain having a memory configured to have stored therein at least one program including a connectivity analysis program for analyzing the connectivity and a processor configured to execute the at least one program stored in the memory, a method performed by the processor comprising the steps of: 6Appl. No. 15/723,605H&A-11216 Amendment dated December 23, 2021 Reply to Office Action of October 5, 2021 

determining at least one of the plurality of regions as a seed region and calculating a plurality of connectivity features for the seed region and another region from the measured data on the plurality of regions; and 
generating a connectivity feature graph showing a relationship between a transfer delay time and another connectivity feature of each region that are included in the plurality of connectivity features, 
wherein the processor is configured to further perform the step of identifying an appearance timing of a signal in each of the seed region and the other region, and calculate a transfer delay time in each region,
wherein the connectivity feature graph is generated by selecting one region of the plurality of regions as a first seed region and calculating transfer delay times between the first seed region and other regions of the plurality of regions and selecting another region of the plurality of regions as a second seed region and calculating transfer delay times between the second seed region and other regions of the plurality of regions, 
wherein the first or second seed region is estimated to be a source region with respect to the other regions that have longer delay times than the first or second seed region, respectively, and which are considered to be target regions of the first or second seed region, respectively, and 
wherein the first and second seed region is estimated to be a target region with respect to the other regions that have shorter delay times than the first or second seed region, respectively, and which are considered to be source regions of the first or second seed region, respectively.

Allowable Subject Matter
Claims 1 and 3-15 allowed.
The following is an examiner’s statement of reasons for allowance: the limitations "wherein the connectivity feature graph is generated by selecting one region of the plurality of regions as a first seed region and calculating transfer delay times between the first seed region and other regions of the plurality of regions and selecting another region of the plurality of regions as a second seed region and calculating transfer delay times between the second seed region and other regions of the plurality of regions, 
wherein the first or second seed region is estimated to thebe a source region with respect to the other regions that have longer delay times than the first or second seed region, respectively, and which are considered to be target regions of the first or second seed region, respectively, and 
wherein the first and second seed region is estimated to be a target region with respect to the other regions that have shorter delay times than the first or second seed region, respectively, and which are considered to be source regions of the first or second seed region, respectively." are not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./               Examiner, Art Unit 3791                                                                                                                                                                                         


/DEVIN B HENSON/               Primary Examiner, Art Unit 3791